Citation Nr: 1547313	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, panic disorder, and agoraphobia.

2.  Entitlement to service connection for abnormal leg movement disability, claimed as restless leg syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  His decorations include the Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

When this case was previously before the Board in September 2013, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action. 

During the pendency of this claim, this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran changed representatives during the pendency of the appeal.  Initially, he was represented by The American Legion.  He changed his representative to the Veterans of Foreign Wars of the United States, recognized as the current representative.

The issues of entitlement to service connection for a rash disability and bilateral hearing loss have been raised by the record in November 2013 and October 2015 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims. 

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the evidence shows that the Veteran has been diagnosed with psychiatric disorders to include anxiety disorder, panic disorder, and agoraphobia.  The Board has accordingly characterized the mental health issue as shown on the title page.

In response to the Board's remand, the Veteran was afforded a VA examination in 
September 2013 in which the examiner found that he did not meet the symptom criteria for a diagnosis of PTSD according to DSM-IV criteria.  The examiner, however, did not address the etiology of the diagnosed anxiety disorder, panic disorder, and agoraphobia, as instructed by the Board.  Moreover, the VA examiner did not address the fact that the Veteran had been diagnosed with PTSD on numerous occasions during the course of treatment.  Therefore, the Board finds this examination is inadequate.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain addendum opinions that are adequate for adjudication purposes.  

In regards to the abnormal leg movement disability claim, the Board once again notes that the Veteran asserted in his August 2011 hearing that his restless leg syndrome was related to his psychiatric disabilities.  An October 2010 VA treatment record diagnosed sleep disorder with abnormal leg movement at night; this did not appear to be a restless leg syndrome (RLS).  

The Board instructed in the September 2013 remand that the nature and etiology of the Veteran's abnormal leg movement should be determined by a VA examiner.  This directive was not accomplished by the AOJ.

In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board notes that in a November 2013 statement, the Veteran indicated that pertinent information could be sought from Mr. J.F.  In an October 2015 notice response, he also listed doctors that had or were currently treating him (Drs. M., G., and E.).  On remand, these treatment records should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any psychiatric disorders or RLS, to specifically include treatment records from Mr. J.F. and the doctors listed by the Veteran in the October 2015 notice response.

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any such outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Following completion of the above, provide access to the electronic claims files to the VA examiner who conducted the September 2013 VA examination; or if unavailable, to another examiner with sufficient expertise to provide the requested opinions.  

The VA examiner is asked to make specific findings regarding whether the Veteran satisfies the DSM-IV criteria of the American Psychiatric Association for a diagnosis of PTSD. 

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity. 

If the examiner finds that the criteria for a valid diagnosis of PTSD are not met, the examiner must explain why the numerous diagnoses of PTSD of record are not valid diagnoses of PTSD (the examiner should note that entitlement to service connection for PTSD can be established IF the Veteran met the criteria for PTSD AT ANY TIME during the course of the appeal, even if he does not currently meet the criteria for PTSD).

The examiner should list all psychiatric disabilities diagnosed during the pendency of this appeal, including anxiety disorder, panic disorder, and agoraphobia, and specifically state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder (including anxiety disorder, panic disorder, and agoraphobia) had its onset in service or is otherwise etiologically related to the Veteran's service.

The electronic claims files must be made available to and thoroughly reviewed by the examiner.  The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner should address: a) the Veteran's confirmed in-service stressors; b) post-service medical treatment and diagnoses of PTSD, anxiety disorder, panic disorder, and agoraphobia; and c) the lay statements of record.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.
 
3.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed abnormal leg movement disability. Access to the electronic claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. 

Following an examination of the Veteran, the VA examiner is requested to specifically address the following:

(a) With respect to any abnormal leg movement disability currently present or present at any time during the pendency of this claim, the examiner should provide an opinion as to whether such abnormal leg movement represents an actual disability as opposed to a medical finding or symptom of some other disability including a diagnosed psychiatric disorder.

(b) If it is deemed to be a separate and distinct disability, whether it is at least as likely as not (50 percent or greater probability) that such disability is etiologically related to his active service, or was caused by or worsened by any diagnosed psychiatric disabilities.

The electronic claims files must be made available to and thoroughly reviewed by the examiner.  The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner should address: a) the October 2010 VA treatment record that diagnosed sleep disorder with abnormal leg movement at night; and b) the lay statements of record.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  Review the examination reports to ensure complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






